 1                                                      THE HONORABLE JAMES L. ROBART

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9
     BRADY EDMONDS, on behalf of himself
10   and those similarly situated,                      No. 2:19-cv-01613-JLR
                                   Plaintiff,
11                                                      [PROPOSED] ORDER GRANTING
            v.                                          MOTION OF AMAZON
12                                                      DEFENDANTS TO DISMISS
     AMAZON.COM, INC., a Foreign for Profit             PLAINTIFF’S FIRST AMENDED
13   Corporation; AMAZON LOGISTICS, INC.,               NATIONWIDE COLLECTIVE
     a Foreign for Profit Corporation;                  ACTION COMPLAINT
14   AMAZON.COM SERVICES, INC., a
     Foreign for Profit Corporation;
15
                                       Defendants.
16

17
            Based upon the record and all of the prior proceedings in this matter, the Court
18
     GRANTS the Motion of Amazon Defendants to Dismiss Plaintiff’s First Amended
19

20   Nationwide Collective Action Complaint, and ORDERS that Plaintiff’s claims against the

21   Amazon Defendants in the above-captioned action are dismissed with prejudice.

22
     IT IS SO ORDERED.
23
     Dated: __________, _______
24                                                               ___
                                                                 ___________________________
25                                                                                James L. Robart
                                                                 United States District Court Judge
26
     [PROPOSED] ORDER GRANTING
     AMAZON DEFENDANTS’ MOTION
     TO DISMISS FIRST AMENDED                                                       K&L GATES LLP
     COMPLAINT - 1                                                           925 FOURTH AVENUE SUITE 2900
                                                                            SEATTLE, WASHINGTON 98104-1158
     Case No. 2:19-cv-01613-JLR                                                 TELEPHONE: (206) 623-7580
                                                                                 FACSIMILE: (206) 623-7022
 1   Presented by:

 2
     By: /s/Ryan D. Redekopp
 3

 4      Ryan D. Redekopp, WSBA #36853

 5
         K&L GATES LL
 6       925 Fourth Avenue, Suite 2900
         Seattle, WA 98104
 7       Telephone: (206) 623-7580
 8       Fax: (206) 623-7022
         Email: ryan.redekopp@klgates.com
 9
         /s/Christopher K. Ramsey
10       Christopher K. Ramsey (admitted pro hac vice)
         MORGAN LEWIS & BOCKIUS LLP
11       One Oxford Centre, 32nd Floor
         Pittsburgh, PA 15219-6401
12       Telephone: (412) 560-3300
         Email: christopher.ramsey@morganlewis.com
13
         Richard Rosenblatt (admitted pro hac vice)
14       MORGAN LEWIS & BOCKIUS LLP
         502 Carnegie Center
15       Princeton, NJ 08540-6241
         Telephone: (609) 919-6600
16       Email: richard.rosenblatt@morganlewis.com

17       Attorneys for Defendants Amazon.com, Inc.,
         Amazon Logistics, Inc., and Amazon.com Services, Inc.
18

19

20

21

22

23

24

25

26
     [PROPOSED] ORDER GRANTING
     AMAZON DEFENDANTS’ MOTION
     TO DISMISS FIRST AMENDED                                            K&L GATES LLP
     COMPLAINT - 2                                                925 FOURTH AVENUE SUITE 2900
                                                                 SEATTLE, WASHINGTON 98104-1158
     Case No. 2:19-cv-01613-JLR                                      TELEPHONE: (206) 623-7580
                                                                      FACSIMILE: (206) 623-7022
